Citation Nr: 0917705	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, Type II (diabetes), including 
retinopathy, erectile dysfunction, hypertension, peripheral 
neuropathy, and periodontal disease (claimed as gingivitis) 
(Nehmer granted).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision of the Regional 
Office (RO) dated in July 2004 that granted service 
connection for diabetes and assigned a 20 percent rating 
therefore.  Subsequent rating decisions granted service 
connection for various diabetic complications experienced by 
the Veteran and included them as part of the diabetic process 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, note 1 
(2008).  The Veteran contends that he should receive a higher 
rating for his diabetes and separate compensable ratings for 
all of the complications thereof.

The Board notes that the Veteran requested a hearing before a 
travelling Member of the Board;  however, the Veteran 
subsequently withdrew his request.  Therefore, no hearing was 
held in this matter.  38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  The Veteran's diabetes requires treatment with restricted 
diet and oral hypoglycemic agents; regulation of activities 
was not required at any time.

2.  For the period beginning June 5, 2007, the Veteran is 
shown to have mild peripheral neuropathy of the bilateral 
lower extremities, characterized primarily by diminished 
sensation to the mid lower leg and subjective complaints of 
numbness.

3.  For the period beginning June 23, 2005, the Veteran is 
shown to have moderate generalized periodontal disease with 
suggestion of localized bone loss that is characterized by 
severely impaired mastication and phonation, but no 
significant loss of range of motion.  

4.  The Veteran's mild diabetic retinopathy was not shown to 
be productive of a compensable loss of visual acuity to at 
least 20/40, restricted visual field, or diplopia at any 
time.  

5.  The Veteran's hypertension was not shown at any time to 
have been characterized by diastolic pressure predominantly 
100 or more, systolic pressure predominantly 160 or more, or 
a history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control.  

6.  The Veteran's erectile dysfunction was not shown to be 
characterized by penile deformity.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 20 percent for diabetes were not met during any 
period encompassed by this appeal.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 
(2008).

2.  The criteria for a separate 10 percent evaluation for 
peripheral neuropathy of the left lower extremity were met 
beginning June 5, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.119, 4.120, 4.124a, Diagnostic Code 7913, 
Diagnostic Code 8599-8520 (2008).

3.  The criteria for a separate 10 percent evaluation for 
peripheral neuropathy of the right lower extremity were met 
beginning June 5, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.3, 4.7, 4.119, 4.120, 4.124a, Diagnostic Code 7913, 
Diagnostic Code 8599-8520 (2008).

4.  The criteria for a separate 10 percent evaluation for 
periodontal disease were met beginning June 23, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, 
4.150, Diagnostic Code 7913, Diagnostic Code 9999-9904 
(2008).

5.  The criteria for a separate compensable evaluation for 
diabetic retinopathy were not met during any period 
encompassed by this appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.84a, 4.119, Diagnostic Code 7913, 
Diagnostic Codes 6000-6092 (2008).

6.  The criteria for a separate compensable evaluation for 
hypertension were not met during any period encompassed by 
this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 
4.7, 4.119, Diagnostic Code 7913, 4.104, Diagnostic Code 7101 
(2008).

7.  The criteria for a separate compensable evaluation for 
erectile dysfunction were not met during any period 
encompassed by this appeal.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7522, 4.119, 
Diagnostic Code 7913, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 
38 C.F.R. § 3.159(b)(1).  The Board notes that 38 C.F.R. § 
3.159 was revised in part, effective May 30, 2008.  See 73 
Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  The third sentence 
of 38 C.F.R. § 3.159(b) (1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications pending 
on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  

Here, the above cited VCAA notice requirements were 
satisfied.  An April 2003 letter sent to the Veteran by the 
RO prior to the rating decision informed the Veteran of the 
information and evidence that was necessary to support his 
claim and about VA's duty to assist him in obtaining such 
evidence.  A subsequent letter dated in May 2007 provided the 
Veteran with additional information about VA's duty to assist 
him in substantiating his claims under the VCAA and the 
effect of this duty upon his claims, as well as the 
information and evidence that the Veteran was required to 
submit.  The May 2007  letter also adequately informed the 
Veteran how VA assigns disability ratings and effective 
dates.  Subsequently, the Veteran's claim was readjudicated 
in a Supplemental Statement of the Case (SSOC) dated in March 
2008 and again in an SSOC dated in January 2009.  The Veteran 
was provided additional information in a letter dated in 
November 2008.  This letter explained the manner in which 
disability ratings are assigned, including the criteria 
applicable to increased evaluations of the Veteran's diabetes 
and all of his complications thereof.  As previously noted, 
his claim was subsequently readjudicated in the January 2009 
SSOC.  

The Board is also aware of the decision of the Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In Vazquez-Flores, the Court addressed 
specific notification requirements that apply when a Veteran 
claims that an increase in an existing evaluation is 
warranted.  However, the Court there stressed the difference 
between claims for increased compensation, which center 
primarily on evaluating an increase in the severity of a 
disability that is already service connected, and initial 
claims for disability compensation, which are generally 
focused on substantiating service connection through evidence 
of an in service incident, a current disability, and a nexus 
between the two.  Since the instant case concerns the 
propriety of an initial evaluation, it is distinguishable 
from the situation addressed by the Court in Vazquez-Flores.  
In any event, the Veteran was provided the notice required by 
Vazquez-Flores the previously discussed November 2008 letter, 
and his claim was thereafter readjudicated in the January 
2009 SSOC.  The Board therefore concludes that appropriate 
notice has been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.            
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including 
service personnel records, service treatment records, VA 
treatment records, private treatment records, records 
pertaining to the Veteran's state disability retirement, and 
numerous statements submitted by the Veteran.  The Veteran 
did not identify additional evidence in support of his claim.  
Multiple VA examinations were provided in connection with 
this claim.  The Board finds that the VA satisfied its duty 
to assist. 

Rating Criteria

Disability ratings are determined by applying criteria that 
are set forth in the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Ratings are based on average impairments 
of earning capacity resulting from particular diseases and 
injuries and the residuals thereof in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are 
described utilizing diagnostic codes set forth in 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher 
initial evaluation arises out of the grant of service 
connection for the disability at issue, multiple ("staged") 
ratings may be assigned for different periods of time during 
the pendency of the claim and appellate process.  See 
generally Fenderson v. West, 12 Vet. App. 119 (1999).

Diabetes is evaluated pursuant to Diagnostic Code 7913.  A 
rating of 20 percent is assigned when the Veteran requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  An evaluation of 40 percent is 
assigned when the Veteran requires insulin, a restricted 
diet, and regulation of his or her activities.  For rating 
purposes, "regulation of activities" is defined as 
"avoidance of strenuous occupational and recreational 
activities" that is required for purposes of diabetes 
management.  An evaluation of 60 percent is assigned where 
the Veteran requires insulin, a restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent rating is assigned when the Veteran 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Complications of 
diabetes are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  Non-
compensable complications are considered part of the diabetic 
process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, note (1). 

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Initial Rating for Diabetes

A July 2004 rating decision granted service connection for 
diabetes and assigned a 20 percent evaluation, which was made 
effective February 16, 1994 pursuant to the holding in Nehmer 
v. United States Veterans Administration, 712 F.Supp.1404 (N. 
D. Cal. 1989).  The Veteran disagreed with the 20 percent 
initial evaluation for his diabetes.

In this case, while the Veteran requires oral hypoglycemic 
medications and a restricted diet, there is no evidence that 
he was required to restrict his activities due to his 
diabetes at any time during the initial rating appeal period 
from February 16, 1994.  The evidence shows that the Veteran 
was examined by VA with respect to his diabetes in August 
2003, September 2005, June 2007, and January 2009.  

In August 2003, the Veteran reported that he began treatment 
for diabetes five years earlier and that his only treatment 
was medication.  There were no complications of diabetes 
noted at that time.  In September 2005, the Veteran reported 
that his only treatment for diabetes was medication.  There 
were no serious complications of diabetes noted.  

At the June 2007 VA examination, the Veteran was noted to be 
following a diabetic restricted diet and to be taking 
Glipizide, Metformin, and Avandia for his diabetes.  The VA 
examiner noted that the Veteran's activities were not 
restricted to maintain glycemic control.  The Veteran 
reported approximately three hypoglycemic events per month 
that responded readily to eating candy.  He reported seeing 
his diabetic care provider every three months, and stated 
that he has never been hospitalized due to his diabetes.  

At the January 2009 VA examination, the Veteran reported that 
he had one episode of hypoglycemia every six months, 
manifested by shakiness and diaphoresis.  The Veteran self-
treated these episodes with food successfully and without 
consequence.  He was following a restricted diet and taking 
Glipizide, Jenuvia, Metformin, and Avandia for his diabetes.  
The VA examiner stated that the Veteran's activities were not 
restricted to maintain diabetic control.  The Veteran 
reported seeing his diabetic care provider monthly.  He was 
never hospitalized for diabetes. 

The Veteran's VA and private treatment records do not 
indicate that he was required to restrict his activities to 
maintain diabetic control at any time.  They show that the 
Veteran was treated with diet and medication.  A statement 
from the Veteran's private family practice physician dated in 
2005 stated that the Veteran was prescribed medication for 
his diabetes, but did not mention any restriction of 
activities.  Additionally, the Veteran has not claimed that 
he was required to restrict his activities to control his 
blood sugar.

For the above reasons, the Board finds that the criteria for 
an evaluation in excess of 20 percent for diabetes were not 
met for any period of time encompassed by this initial rating 
appeal.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

        Rating Complications of Diabetes
        
The RO previously granted service connection for peripheral 
neuropathy, diabetic retinopathy, hypertension, erectile 
dysfunction, and periodontal disease; these conditions were 
considered as part of the diabetic process under Diagnostic 
Code 7913, note 1.  The Veteran contends that he should be 
granted separate, compensable (10 percent or higher) ratings 
for all these diabetic complications.

Separate Rating for Peripheral Neuropathy of Lower 
Extremities

The Veteran was examined by VA with respect to his diabetes 
on June 5, 2007.  At that time, the Veteran complained of 
numbness to the mid leg which began several years ago.  The 
Veteran stated that there were no precipitating, aggravating, 
or alleviating factors.  He stated that the numbness was 
constant.  No paraesthesias were noted.  Upon examination, 
peripheral pulses were intact.  Peripheral sensation was 
diminished to monofilament and pinprick testing to the mid 
lower leg.  Strength and coordination were intact.  The 
specific nerves involved were the peripheral aspects of nerve 
roots L4-5, S1 and S2.  The examiner diagnosed diabetes with 
end-organ damage of peripheral neuropathy which he assessed 
as mild.  The report of examination states that the Veteran's 
peripheral neuropathy did not affect his activities of daily 
living.

The Veteran was reexamined by VA in January 2009.  At that 
time, he reported a two and a half year history of peripheral 
neuropathy characterized by burning, a pins and needles 
sensation, and numbness of the lower extremities.  There were 
no precipitating, aggravating, or alleviating factors noted.  
Upon examination, peripheral sensation was diminished to 
monofilament and purpurate testing from toes to knees 
bilaterally.  Strength and coordination were intact.  The VA 
examiner diagnosed diabetes with end-organ damage of 
peripheral neuropathy.  The specific nerves involved were the 
peripheral aspects of nerve roots L4-5, S1, and S2.  The 
examiner assessed the Veteran's peripheral neuropathy as mild 
to moderate in severity.  He reported that the Veteran's 
peripheral neuropathy did not interfere with his activities 
of daily living. 

Disability for neurological conditions is rated in proportion 
to the impairment of motor, sensory, or mental function.  In 
rating peripheral nerve injuries and their residuals, 
consideration is given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.121. 

After a review of the evidence, the Board finds that the June 
5, 2007 examination findings support separate 10 percent 
evaluations for diabetic peripheral neuropathy of the left 
and right lower extremities pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8999-8520.  The Board analogizes the 
Veteran's peripheral neuropathy to incomplete paralysis of 
the sciatic nerve.  A 10 percent rating is assigned when the 
impairment is mild.  When the nerve involvement is wholly 
sensory, the rating should be for the mild, or at most the 
moderate, degree.  See 38 C.F.R. § 4.124a, Diseases of the 
Peripheral Nerves, Schedule of Ratings.  

An effective date of June 5, 2007 is applicable for the 
separate compensable ratings for the right lower extremity 
and left lower extremity because that is the first date that 
mild peripheral neuropathy of the lower extremities was 
shown.  See 38 C.F.R § 3.400 (stating that the effective date 
for an award of compensation based on an original claim for 
service connection will be "the date of the receipt of the 
claim or the date entitlement arose, whichever is later").  
As June 5, 2007 is the first evidence of diagnosis of 
peripheral neuropathy of the lower extremities shown to be 
mild in severity, the initial rating of 10 percent is for the 
period from June 5, 2007.  A compensable rating is not 
warranted for the period prior to June 5, 2007 because there 
is no evidence of peripheral neuropathy, including diagnosis 
or clinical findings, prior to that date. 

The Board further finds that a higher rating in excess of 10 
percent is not warranted for the period from June 5, 2007 
because the evidence does not show impairment that is greater 
than mild.  At the June 2007 examination, the VA examiner 
assessed the Veteran's symptoms as mild, and at the January 
2009 examination, the VA examiner assessed the Veteran's 
symptoms as "mild to moderate."  As noted above, the 
Veteran's symptoms consist primarily of diminished sensation 
to pinprick and monofilament and complaints of numbness and 
pins and needles or burning sensations.  Strength and 
coordination were intact at both examinations.  The Board 
finds that these symptoms more closely approximate mild 
impairment.  The bilateral factor applies.  38 C.F.R. § 4.26.

Separate Rating for Periodontal Disease

The Veteran's treatment records show a history of treatment 
for periodontal disease.  A letter from the Veteran's dentist 
dated in June 2005 stated that the Veteran had generalized 
moderate to severe chronic periodontal disease that was 
complicated by his diabetes.  The letter also stated that the 
Veteran had full mouth periodontal surgery in the past, and 
received quarterly periodontal maintenance therapy.  This 
letter was received by the RO on June 23, 2005.  In August 
2006, the Veteran submitted a letter from a VA dentist 
stating that he agreed with the conclusions set forth in the 
June 2005 letter.

The Veteran was examined by VA on January 6, 2009.  At that 
time, the examiner noted severe impairment to mastication, 
with loss of posterior tooth, and severe impairment of 
phonation, with an advancing lisp.  The Veteran was missing 
maxillary molar teeth # 1, 3, 14, 15, and 16 without 
replacement.  Max opening was 55mm without pain.  Right 
opening was 10 mm without pain, and left opening was 8 mm 
without pain.  The extra-oral exam was within normal limits, 
with no evidence of temporomandibular joint pathology.  There 
was gingival anatomy with slight recession, but little 
inflammatory change.  X-rays revealed alveolar bone loss, 
localized to 100 percent.  Comparison to prior x-rays 
illustrated progressive bone loss in the posterior segments, 
indicating advancing and compromised periodontal support and 
alveolar bone loss.  

The Board recognizes that periodontal disease is generally 
considered service connected only for purposes of 
establishing eligibility for outpatient dental treatment.  38 
C.F.R. § 3.381 (2008).  However, the RO nonetheless 
previously granted service connection for this disability and 
implicitly assigned a non-compensable rating by including it 
as part of the diabetic process under Diagnostic Code 7913.  
The Board is bound by the RO's decision granting service 
connection, and therefore must consider whether the Veteran's 
symptoms are severe enough to warrant a separate compensable 
rating.

After a review of the evidence, the Board finds that, for the 
period beginning June 23, 2005, the above symptoms support a 
separate 10 percent rating pursuant to 
38 C.F.R. § 4.150, Diagnostic Code 9999-9904.  The Board 
finds the Veteran's symptoms most closely approximate 
moderate impairment, as contemplated by a 10 percent rating, 
and do not more nearly approximate the criteria for a rating 
in excess of 10 percent.  While the VA examiner found severe 
loss of masticatory function, range of motion was not 
significantly limited, recession was only slight, and there 
was little inflammatory change.  Loss of range of motion is 
compensable only when inter-incisal range is limited to 40 mm 
or less or lateral excursion is limited to 4 mm or less.  
While the Veteran had some missing teeth, this loss was 
insufficient to warrant a compensable rating under Diagnostic 
Code 9913.  Loss of all upper and lower teeth on one side, or 
all upper and lower posterior or anterior teeth, or all upper 
teeth, or all lower teeth, was not shown.  

An effective date of June 23, 2005 is applicable for the 
separate 10 percent rating because this is the earliest date 
that VA had evidence that the Veteran had periodontal disease 
that was aggravated by his service-connected diabetes.  See 
38 C.F.R § 3.400.

Whether Separate Rating for Diabetic Retinopathy

The RO previously granted service connection for diabetic 
retinopathy and considered it as part of the diabetic process 
under Diagnostic Code 7913, note 1.  The Board notes that 
service connection has been previously granted for right eye 
aphakia, which has been rated as 30 percent disabling.  Any 
symptoms associated with the right eye aphakia, such as loss 
of visual acuity or visual field in the right eye, may not be 
used as the basis of a separate compensable rating for 
diabetic retinopathy.  See  38 C.F.R. § 4.14 (both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided). 

The Veteran's eyes were examined by VA in September 2005 in 
connection with an unrelated claim by the Veteran.  That 
examination made no finding of diabetic retinopathy.  

At the June 2007 diabetes examination, a questionable history 
of diabetic retinopathy was noted.  An eye examination was 
performed to evaluate the extent of the Veteran's diabetic 
retinopathy.  The Veteran complained of ptosis of the right 
eye when tired, and diplopia that was corrected with 
temporary prisms.  Upon examination, the Veteran had full 
contraction fields bilaterally and his vision was 20/30 over 
refraction bilaterally.  A left eye cataract was noted but 
stated not to be visually significant at that time.  
Peripherally, some hemes and exudates along the arcades 
bilaterally were noted.  The examiner diagnosed mild 
background diabetic retinopathy.  Aphakia of the right eye 
was also diagnosed. The Board notes that the Veteran has a 
separate 30 percent rating for his right eye aphakia.

A comprehensive diabetic eye exam was performed in January 
2009.  At that time, the Veteran reported that he had 
diplopia in the past, but not currently.  He stated that 
approximately two or three times a week his right upper 
eyelid will close at the end of the day, but that he can open 
it with his finger and it will stay open.  The Veteran's 
uncorrected vision was 20/400 in the right eye and 20/30 in 
the left eye.  The Veteran's vision was restricted 360 
degrees in the right eye but was not restricted in the left 
eye.  In the periphery of the left eye, there were some 
scattered exudates, dot blot hemes, but no breaks or 
detachments.  The VA examiner diagnosed mild nonproliferative 
diabetic retinopathy of the left eye.  The VA examiner also 
stated that the Veteran had apahakia in his right eye and a 
cataract in his left eye, and hyperopia, astigmatism, and 
presbyobia in both eyes.  


The evidence does not support a separate, compensable 
evaluation for diabetic retinopathy.  The Veteran's treatment 
records do not show that more severe pathology than noted 
above was elsewhere attributed to his diabetic retinopathy.
With respect to visual acuity, the best distant vision 
obtainable after correction by glasses is the basis of 
rating, except in cases of keratoconus in which contact 
lenses are medically required.  38 C.F.R. § 4.75 (2008).  
There is no evidence of corrected vision of 20/40 or worse, 
restricted field of vision due to diabetic retinopathy, or 
current diplopia due to diabetic retinopathy.  

The Board considered the applicability of all diagnostic 
codes pertaining to disabilities of the eye, but finds no 
criteria that would warrant a compensable rating for the 
service-connected diabetic retinopathy.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6000-6092.  For these reasons, the Board 
finds that the criteria for a separate compensable evaluation 
for diabetic retinopathy were not met during any period 
encompassed by this appeal.  

Whether Separate Rating for Hypertension

The RO previously granted service connection for hypertension 
and considered it as part of the diabetic process under 
Diagnostic Code 7913, note 1.  In order for a separate, 
compensable rating for hypertension to be assigned, the 
evidence must show diastolic pressure that is predominantly 
100 or more, or systolic pressure that is predominantly 160 
or more; or a history of diastolic pressure that is 
predominantly 100 or more and requires continuous medication 
for control.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101.

The evidence in this case shows that the Veteran has been 
prescribed medications, including Lorsatan and 
Hydrochlorothiazide, for his hypertension.  At the Veteran's 
most recent VA examination in January 2009, the Veteran's 
systolic/diastolic blood pressure was 130/72 in the right arm 
and 132/80 in the left arm.  At the prior examination in June 
2007, his blood pressure was 137/63 in the right arm and 
143/61 in the left arm.  

The Board reviewed the all of the Veteran's treatment 
records, including his service treatment records and the 
records of treatment that the Veteran received after his 
service from both VA and private physicians.  These records 
do not show diastolic blood pressure that is predominantly 
100 or more, systolic blood pressure that is predominantly 
160 or more, or a history of diastolic pressure that was 
predominantly 100 or more at any time; therefore there is no 
basis for a separate compensable rating for hypertension for 
any period of the rating period on appeal.  For these 
reasons, the Board finds that the criteria for a separate 
compensable evaluation for hypertension were not met during 
any period encompassed by this appeal.  

Whether Separate Rating for Erectile Dysfunction

The RO previous granted service connection for erectile 
dysfunction and considered it part of the diabetic process 
under Diagnostic Code 7913, note 1.  Erectile dysfunction is 
rated pursuant to 38 C.F.R. § 4.115(b).  A 20 percent 
evaluation is assigned for deformity of the penis with loss 
of erectile power.  Although the Veteran reported erectile 
dysfunction that is now complete, there is no evidence of any 
deformity.  A VA examination dated September 2008 indicated 
that there was normal genitalia.  There is no basis for a 
separate, compensable evaluation for erectile dysfunction for 
any period of the claim on appeal.  The Veteran currently 
receives special monthly compensation for loss of use of a 
creative organ based on the erectile dysfunction.  

Extraschedular Consideration

With regard to the Veteran's diabetes and the above 
referenced complications thereof, the Board finds that the 
Veteran's symptoms do not present such an exceptional 
disability picture as to render the schedular ratings 
inadequate.             38 C.F.R. § 3.321(b).  See also Thun 
v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the schedular evaluation is inadequate).  The 
schedular evaluation for diabetes, Diagnostic Code 7913, 
expressly contemplates noncompensable diabetic complications 
such as those experienced by the Veteran, and provides that 
such noncompensable complications are to be rated as part of 
the diabetic process.  As in this decision, the schedular 
rating assignment also provides that compensable diabetic 
complications are to be rated separately under the 
appropriate and more disability specific rating criteria. 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  With 
regard to those complications for which separate ratings were 
granted herein, reasonable 


doubt was resolved in favor of the Veteran.  With regard to 
the other issues, that doctrine is inapplicable because 
preponderance of the evidence is against the Veteran's claims 
for separate compensable ratings.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. 


ORDER

An initial evaluation in excess of 20 percent for diabetes is 
denied.

A 10 percent evaluation for peripheral neuropathy of the left 
lower extremity, for the period beginning June 5, 2007, is 
granted.

A 10 percent evaluation for peripheral neuropathy of the 
right lower extremity, for the period beginning June 5, 2007, 
is granted.

A 10 percent evaluation for periodontal disease, for the 
period beginning June 23, 2005, is granted.

A separate compensable evaluation for diabetic retinopathy is 
denied.

A separate compensable evaluation for hypertension is denied.

A separate compensable evaluation for erectile dysfunction is 
denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


